DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 7, “the base panel section” should be --the base panel--; and 
In line 11, “the third side” should be --a third side--.
Claim 5 is objected to because of the following informalities: In line 3, “configured to fold upwardly” should be --configured to fold the first and second wings upwardly--.
Claim 7 is objected to because of the following informalities: In lines 1-2, “the second” should be --the second wing--.
Claim 11 is objected to because of the following informalities: In line 1, “the base panel section” should be --the base panel--.
Claim 12 is objected to because of the following informalities: In line 1, “the base panel section” should be --the base panel--.
Claim 13 is objected to because of the following informalities: 
In line 1, “form” should be --from--; and 
In line 2, “the base panel section” should be --the base panel--.
Claim 14 is objected to because of the following informalities: In line 2, “the base panel section” should be --the base panel--.
Claim 19 is objected to because of the following informalities: In line 2, “the second flap” should be --the first flap--. 
Claim 20 is objected to because of the following informalities: In lines 3-4, “a container is disposed wherein” should be --the container is disposed when--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the length of the first slotted flap extends parallel to the third side of the base panel section” in lines 6-7 and further recites the limitation “wherein the first slotted lock flap is configured to extend perpendicularly from the third side of the base panel by folding the first and second sides of the triangular portion to form a perpendicularly extended first slotted lock flap” in lines 11-13. 
However, the claim fails to clearly define the apparatus in a manner that makes clear how the length of the first slotted lock flap can extend parallel to the third side of the base panel section and also extend perpendicularly from the third side of the base panel. 
For the purpose of examination, the carrier apparatus will be considered to include a flat unassembled configuration and an assembled configuration, wherein the length of the first slotted lock flap extends parallel to the third side of the base panel section in the flat unassembled configuration. See claim language presented in the rejection below.
Claim 1 recites the limitation “wherein the first slotted lock flap is configured to extend perpendicularly from the third side of the base panel…to form a perpendicularly extended first slotted lock flap, wherein the first wing and the second wing are each foldable along a first fold line disposed in each of the first wing and the second wing, wherein folding at the first fold lines in the first and second wings and engaging the first and second wings with the perpendicularly extended first slotted lock flap in a first location on each of the first and second wings forms a first internal space having a first volume” in lines 11-18. 
However, the structure intended by the language “perpendicularly extended first slotted lock flap” is not clear. As shown in figures 12-14E, only a portion of the slotted lock flap extends perpendicularly to the third side of the base panel by folding the first and second side of the triangular portion. Therefore, it is not clear whether “perpendicularly extended first slotted lock flap” is intended to define only a perpendicularly extended portion of the first slotted lock flap (i.e., the portion of the first slotted lock flap that extends upwardly between a lower fold line 210/212 (not labeled in FIG. 14 embodiment) and an upper fold line 220a/230a/350a as shown in FIG. 12, 13F, 14A, 14D), or an entire portion of the first slotted lock flap that is defined after folding the first and second sides of the triangular portion and that includes a perpendicularly extended portion. 
Further, as shown in figures 13E, 13F, 14D and 14E, the portion of the slotted lock flap that engages with the first and second wings extends generally parallel to the base panel. Accordingly, as the claimed perpendicularly extended first slotted lock flap is defined as extending perpendicularly from the third side of the base panel, it is not clear how the first and second wings can engage the perpendicularly extended first slotted lock flap as the portion of the slotted lock flap that engages with the first and second wings does not extend perpendicularly to the base panel.
Additionally, it is not clear how the claimed first slotted lock flap can extend perpendicularly “from” the third side of the base panel by folding the first and second sides of the triangular portion. The first slotted lock flap is attached to the third side of the base panel via the triangular portion. Accordingly, the triangular portion would also have to extend perpendicularly in order to meet the language “from”. However, as the triangular portion does not extend perpendicularly from the third side of the base panel when the first and second sides of the triangular portion are folded (as shown in FIG. 13A, 13B, 14B-14E), the first slotted lock flap cannot extend perpendicularly from the third side of the base panel. 
Accordingly, the language of the claim is confusing and thus, renders the intended structure indefinite. 
For the purpose of examination, the structure intended by the language of the claim will be considered in light of the specification. See claim language presented in the rejection below.
Claims 2 recites the limitation “engaging the first and second wings with the perpendicularly extended first slotted lock flap”, claim 3 recites the limitation “the second notch engages an end of the slot of the perpendicularly extended first slotted lock flap”, claim 9 recites the limitation “the perpendicularly extended first slotted lock flap comprises a slot”, claim 10 recites the limitation “the notch engages an end of the slot of the perpendicularly extended first slotted lock flap”, claim 15 recites the limitation “engaging the first and second wings with both the perpendicularly extended first slotted lock flap and the second slotted lock flap”, and claim 16 recites the limitation “the first and second wings are disposed through slots in the perpendicularly extended first slotted lock flap and the second slotted lock flap”.
Claims 2, 3, 9, 10, 15 and 16 include limitations pertaining to the perpendicularly extended first slotted lock flap and thus, are rendered indefinite for the same reasons provided above with respect to claim 1. 
For the purpose of examination, the structure intended by the language of the claim will be considered in light of the specification. See claim language presented in the rejection below.
Claim 3 recites the limitation “a second notch on each of the first and second wings” in lines 5-6. However, the recitation of a second notch without a previous recitation of a first notch creates confusion and renders the claim indefinite as it is not clear how the first and second wings can comprise a second notch without also having a first notch. 
For the purpose of examination, the second location of each of the first and second wings will be considered to comprise a notch on each of the first and second wings. 
Claim 7 recites the limitation “the first wing comprises a third fold line and the second wing comprises a third fold line, wherein the third fold lines of the first and second wings are configured to fold the first and second wings roughly horizontally when the first and second wings are disposed upwardly due to the folding of the first and second wings at the second fold lines” and claim 5, from which claim 7 depends, recites the limitation “the first wing comprises a second fold line and the second wing comprises a second fold line, wherein the second fold lines of the first and second wings are configured to fold [the first and second wings] upwardly roughly perpendicular to the base panel”. 
However, the claims fail to define the first and second wings in a manner that renders clear how the first and second wings can extend upwardly roughly perpendicular to the base panel and also roughly horizontally. Reference to the first and second wings in their entirety with respect to the directional position of the first and second wings renders claim indefinite as the entire first wing and the entire second wing cannot extend upwardly roughly perpendicular to the base panel and also roughly horizontally at the same time. 
For the purpose of examination, the structure intended by the language of the claim will be considered in light of the specification. See claim language presented in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (DE 2253123 A1 and Translation) in view of Beers (US 789,137 A) and Rauber (CH 612643 A5).
Regarding claim 1, Pfeiffer teaches a carrier apparatus for carrying items comprising:
a base panel (10);
a first wing (30) extending from a first side of the base panel, the first wing comprising a first fold line (dash-dotted lines);
a second wing (32) extending from a second side of the base panel, the second wing comprising a first fold line (dash-dotted lines); and
a first slotted lock flap (12/14) extending from a third side of the base panel, wherein the first slotted lock flap has a length, 
wherein the first slotted lock flap comprises a lower portion (16/20) and a slotted upper portion (18/22), 
wherein the lower portion of the first slotted lock flap is configured to extend perpendicularly to the third side of the base panel in an assembled configuration of the carrier apparatus by folding the lower portion relative to the base panel, and 
wherein the first wing, the second wing and the first slotted lock flap are configured to define a first internal space having a first volume in the assembled configuration of the carrier apparatus by folding the first and second wings at the first fold lines and engaging the first and second wings with the slotted portion of the first slotted lock flap in a first location (46/48/56/58) on each of the first and second wings (FIG. 1-3 and Translation paragraphs 3-16).
Pfeiffer fails to teach the length of the first slotted lock flap extending parallel to the third side of the base panel in a flat unassembled configuration of the carrier apparatus and the first slotted lock flap additionally comprising a base portion foldably connected to the lower portion and including a triangular portion, wherein a first side of the triangular portion forms a fold line between the triangular portion and the base panel, a second side of the triangular portion forms a fold line between the triangular portion and the base portion of the first slotted lock flap, and a third side of the triangular portion is a free edge, and wherein the lower portion of the first slotted lock flap is configured to extend perpendicularly to the third side of the base panel in the assembled configuration by folding the first and second sides of the triangular portion. 
Beers teaches an analogous carrier apparatus for carrying items comprising: a base panel; a first wing extending from a first side of the base panel; a second wing extending from a second side of the base panel; and a first slotted lock flap extending from a third side of the base panel, wherein the first wing, the second wing and the first slotted lock flap are configured to define an internal space having a volume in an assembled configuration of the carrier apparatus by folding the first and second wings and engaging the first and second wings with the first slotted lock flap. Beers teaches that it is known in the prior art to form the analogous carrier apparatus from a single integral blank and alternatively teaches that it is known and desirable in the prior art to form the analogous carrier apparatus from panel sections (a, b) that are configured to overlap to define a reinforced base of the carrier apparatus in the assembled configuration (page 1 lines 18-61 and Fig. 1-3).
Rauber teaches an analogous carrier apparatus for carrying items comprising: a base panel (15 between 26 and 27); a first wing (15a) extending from a first side of the base panel; a second wing (15b) extending from a second side of the base panel; and a first flap (16) extending from a third side of the base panel and having a length (Fig. 1, 2), wherein the first wing, the second wing and the first flap are configured to be folded to define an internal space having a volume in an assembled configuration of the carrier apparatus (Fig. 3). 
Rauber further teaches the carrier apparatus having a flat unassembled configuration that defines a reinforced base when folded and configured into the assembled configuration, wherein the first flap extends from the third side of the base panel such that the length of the first flap extends parallel to the third side of the base panel in the flat unassembled configuration, wherein the first flap comprises a base portion (25) foldably connected to a first portion (16a) and including a triangular portion (17), wherein a first side of the triangular portion forms a fold line (18) between the triangular portion and the base panel, a second side of the triangular portion forms a fold line (19) between the triangular portion and the base portion of the first flap, and a third side of the triangular portion is a free edge (20), wherein the base portion of the first flap is configured to overlap the base panel in the assembled configuration, and wherein the first portion of the first flap is configured to extend perpendicularly to the third side of the base panel in the assembled configuration by folding the first and second sides of the triangular portion (English Abstract and Fig. 1-3). The carrier apparatus disclosed by Rauber advantageously combines a single integral blank and a reinforced base into a single embodiment, whereby the reinforced base is formed from and by folding the single integral blank.
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to alternatively configure the carrier apparatus of Pfeiffer to define a reinforced base in the assembled configuration, as taught and suggested by Beers and Rauber, by applying the structure of Rauber that allows a single integral blank to define a reinforced base to at least the first slotted lock flap of Pfeiffer, such that the first slotted lock flap alternatively extends parallel to the third side of the base panel in a flat unassembled configuration of the carrier apparatus and such that the first slotted lock flap additionally comprises a base portion foldably connected to the lower portion and including a triangular portion, wherein a first side of the triangular portion forms a fold line between the triangular portion and the base panel, a second side of the triangular portion forms a fold line between the triangular portion and the base portion of the first slotted lock flap, and a third side of the triangular portion is a free edge, wherein the lower portion of the first slotted lock flap is configured to extend perpendicularly to the third side of the base panel in the assembled configuration by folding the first and second sides of the triangular portion, and wherein the base portion of the first slotted lock flap is configured to overlap the base panel in the assembled configuration to define the reinforced base. 
Regarding claim 5, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 1 above, wherein the first wing comprises a second fold line (dash-dotted line between 10 and 34) and the second wing comprises a second fold line (dash-dotted line between 10 and 40), wherein the second fold lines of the first and second wings are configured to fold a first portion (34) of the first wing and a first portion (40) of the second wing upwardly roughly perpendicular to the base panel in the assembled configuration (Pfeiffer: Fig. 1, 2).
Regarding claim 6, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 5 above, wherein the second fold lines of the first and second wings are disposed in the first and second wings at the location where the first and second wings extend from the base panel (Pfeiffer: Fig. 1, 2).
Regarding claim 7, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 5 above, wherein the first wing comprises a third fold line (dash-dotted line between 34 and 36) and the second wing comprises a third fold line (dash-dotted line between 40 and 42), wherein the third fold lines of the first and second wings are configured to fold a second portion (36) of the first wing and a second portion (42) of the second wing roughly horizontally in the assembled configuration when the first portions of the first and second wings are disposed upwardly due to the folding of the first and second wings at the second fold lines (Pfeiffer: Fig. 1, 2).
Regarding claim 8, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 1 above, wherein the first fold lines (dash-dotted lines between 36 and 38 and between 42 and 44) of the first and second wings are configured to fold portions (38, 44) of the first and second wings upwardly roughly perpendicularly in the assembled configuration such that the portions of the first and second wings are disposed face-to-face to each other (Pfeiffer: Fig. 1-3). 
Regarding claim 9, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 8 above, wherein the slotted upper portion (18/22) of the first slotted lock flap comprises a slot (24/26) and wherein the portions of the first and second wings disposed face-to-face with each other are disposed through the slot in the assembled configuration (Pfeiffer: Fig. 1-3).
Regarding claim 10, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 9 above, wherein the first location of each of the first and second wings comprises a notch (56/58) on each of the first and second wings, wherein the notch engages an end of the slot (Pfeiffer: Fig. 1-3 and Translation paragraph 15). 
Regarding claim 12, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 1 above, wherein the base panel is a four-sided parallelogram (Pfeiffer: Fig. 1).
Regarding claim 14, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 1 above, wherein the carrier apparatus further comprises a second slotted lock flap (12/14) extending from a fourth side of the base panel (Pfeiffer: Fig. 1).
Regarding claim 15, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 14 above, wherein the first internal volume is formed by engaging the first and second wings with both the slotted upper portion of the first slotted lock flap and the second slotted lock flap (Pfeiffer: Fig. 1-3 and Translation paragraphs 14-15). 
Regarding claim 16, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 15 above, wherein portions (38, 44) of both the first and second wings are disposed through slots (24, 26) in the slotted upper portion of the first slotted lock flap and the second slotted lock flap (Pfeiffer: Fig. 1-3 and Translation paragraphs 14-15).
Regarding claim 17, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 1 above, wherein the carrier apparatus further comprises a handle (38, 44) extending from at least one of the first and second wings (Pfeiffer: Fig. 1-3).
Regarding claim 18, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 17 above, wherein the first and second wings each comprise a cut-out portion forming the handle together (Pfeiffer: Fig. 1-3 and Translation paragraphs 11, 15). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer in view of Beers and Rauber, as applied to claim 1 above, and further in view of Layton (US 2,220,110 A).
Regarding claim 11, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 1 above, but fails to teach the base panel being triangular. Layton teaches an analogous carrier apparatus comprising a base panel, a first wing extending from a first side of the base panel, a second wing extending from a second side of the base panel, and a lock flap extending from a third side of the base panel, wherein the first wing, the second wing and the lock flap are configured to define an internal space having a volume in an assembled configuration of the carrier apparatus by folding the first and second wings and engaging the first and second wings with the lock flap. Layton further teaches that it is known in the prior art to configure the base panel to comprise a triangular shape that closely conforms to the shape of a segment of pie so as to form an improved carrier configured to accommodate the segment of pie or other similarly shaped items (page 1 column 1 lines 1-13, column 2 line 4-page 2 column 1 line 10 and Fig. 1-3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the carrier apparatus of Pfeiffer by configuring the base panel to comprise a triangular shape, as taught by Layton, in order to provide a carrier apparatus configured to accommodate and closely conform to the shape of a segment of pie or other similarly shaped items.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer in view of Beers and Rauber, as applied to claim 1 above, and further in view of Tsao (US 6,183,027 B1).
Regarding claim 13, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 1 above, but fails to teach a flap extending from a bottom surface of the base panel. Tsao teaches an analogous carrier apparatus for carrying items comprising first and second wings configured to interlock to form an internal space having an internal volume. Tsao further teaches that it is known in the prior art to configure the carrier apparatus with a flap extending from a bottom surface of the base panel in order to assist in accommodating and stabilizing the items carried in the internal space (column 2 line 7-column 3 line 14 and FIG. 1-11). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfeiffer by providing a flap extending from a bottom surface of the base panel, as taught by Tsao, in order to provide a means for accommodating and stabilizing items carried in the internal space. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer in view of Beers and Rauber, as applied to claim 1 above, and further in view of Tsao (US 6,298,992 B1).
Regarding claims 19 and 20, Pfeiffer as modified by Beers and Rauber teaches the apparatus of claim 1 above, but fails to teach a first flap extending from a first side of the first internal volume, wherein the first flap is configured to open a first window through which a first portion of a container is disposed when contained within the first internal volume, and a second flap extending from a second side of the first internal volume, wherein the second flap is configured to open a second window through which a second portion of the container is disposed when contained within the first internal volume.
Tsao teaches an analogous carrier apparatus for carrying items comprising first and second wings configured to interlock to form an internal space having an internal volume. Tsao further teaches that it is known in the prior art to configure the carrier apparatus with a first flap (13) extending from a first side of the internal volume and a second flap (13) extending from a second side of the internal volume, wherein the first and second flaps are configured to open first and second windows (131) through which first and second portions of a container are disposed when contained within the internal volume so as to stabilize the container within the internal volume (column 1 line 51-column 2 line 59 and Fig. 1-5).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Pfeiffer by providing a first flap extending from a first side of the first internal volume, wherein the first flap is configured to open a first window through which a first portion of a container is disposed when contained within the first internal volume, and a second flap extending from a second side of the first internal volume, wherein the second flap is configured to open a second window through which a second portion of the container is disposed when contained within the first internal volume, as taught by Tsao, in order to provide a means for stabilizing the container when contained within the first internal volume. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,046,493. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same carrier apparatus. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,046,493 in view of Layton.
Claims 1-12 of the patent include all the limitations of claims 1 and 11 except for the base panel being triangular. However, Layton teaches that it is known to configure an analogous carrier apparatus with a triangular shaped base panel so that the carrier apparatus is shaped and configured to accommodate items of a particular and similar shape (page 1 column 1 lines 1-13, column 2 line 4-page 2 column 1 line 10 and Fig. 1-3).
Accordingly, one having ordinary skill in the art would have found it obvious to configure the carrier apparatus of the patent with a triangular shaped base panel, as taught by Layton, so that the carrier apparatus is shaped and configure to accommodate items of a particular and similar shape. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,046,493 in view of Pfeiffer. 
Claims 1-12 of the patent include all the limitations of claims 1 and 12 except for the base panel being a four-sided parallelogram. However, Pfeiffer teaches that it is known to configure a carrier apparatus with a base panel in the shape of a four-sided parallelogram so that the carrier apparatus is shaped and configured to accommodate items of a particular and similar shape (Fig. 1-3). 
Accordingly, one having ordinary skill in the art would have found it obvious to configure the carrier apparatus of the patent with a base panel in the shape of a four-sided parallelogram, as taught by Pfeiffer, so that the carrier apparatus is shaped and configured to accommodate items of a particular and similar shape. 
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,046,493 in view of Tsao (‘992).
Claims 1-12 of the patent include all the limitations of claims 1, 19 and 20 except for a first flap extending from a first side of the first internal volume, wherein the first flap is configured to open a first window through which a first portion of a container is disposed when contained within the first internal volume, and a second flap extending from a second side of the first internal volume, wherein the second flap is configured to open a second window through which a second portion of the container is disposed when contained within the first internal volume. However, Tsao teaches that it is known to configure a carrier apparatus with a first flap (13) extending from a first side of an internal volume and a second flap (13) extending from a second side of the internal volume, wherein the first and second flaps are configured to open first and second windows (131) through which first and second portions of a container are disposed when contained within the internal volume so as to stabilize the container within the internal volume (column 1 line 51-column 2 line 59 and Fig. 1-5).
Accordingly, one having ordinary skill in the art would have found it obvious to additionally provide the carrier apparatus of the patent with a first flap extending from a first side of the first internal volume, wherein the first flap is configured to open a first window through which a first portion of a container is disposed when contained within the first internal volume, and with a second flap extending from a second side of the first internal volume, wherein the second flap is configured to open a second window through which a second portion of the container is disposed when contained within the first internal volume, as taught by Tsao, to provide a means for stabilizing a container or item contained within the first internal volume. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chevalier (US 6,471,118 B1), Powers (US 2,268,845 A), Tashiro (JP 2015101354 A), Takahara (JP 09048423 A), Whiteside (GB 2474068 A), and Lee (KR 20110035370 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734